Appeal by defendant from a judgment of the Supreme Court, Kings County (Vetrano, J. at plea, Lodato, J. at sentence), rendered May 5, 1980, convicting him of criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed defendant’s arguments regarding the motion to suppress and the propriety of the sentence imposed and find them to be without merit. (See Rakas v Illinois, 439 US 128; cf. People v David L., 81 AD2d 893; People v Ingle, 36 NY2d 413; Pennsylvania v Mimms, 434 US 106; Delaware v Prouse, 440 US 648; People v Duffy, 83 AD2d 563.) Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.